Title: From George Washington to George Clinton, 5 April 1785
From: Washington, George
To: Clinton, George



Dear Sir,
Mount Vernon 5th Apl 1785.

A few days ago I had the pleasure to receive your favor of the 5th Ulto—Your other letter of the 26th of December came duely to hand, and should not have remained so long unacknowledged had I not been in daily expectation of accompanying my answer with a remittance.
Disappointment followed disappointment, but my expectation being kept up, I delayed writing from one Post day to another until now, that I am assured by a Merchant in Alexandria that I may depend upon a Bill, in a few days, upon a Mr Sylvanus Dickinson of the City of New York for Two thousand five hundred Dollars.
As it is probable I shall receive it before the next Weeks Post, I will, on that occasion, write you more fully—At present I will only add the sincere good wishes, & best respects of Mrs Washington to Mrs Clinton, yourself & family, in wch I sincerely unite—and with great esteem & regard remain, Dr Sir—Yr most Obedt & Affecte Hble Servt

Go: Washington


P.S. Since writing the above I have received the inclosed Bill —The Second shall be sent by next Post when I will be more particular. Go: W——n

